| iCIACCIO, Judge,
dissents with reasons.
I respectfully dissent.
LSA-R.S. 9:2794(A)(1) provides that where the alleged acts of negligence raise issues peculiar to the particular specialty involved, then only those qualified in that specialty may offer evidence of the applicable standards. In the absence of expert testimony by a specialist in obstetrics and gynecology that the defendant breached the requisite standard of care of her specialty, I agree with the trial judge that summary judgment should be granted.